

116 HR 7158 IH: Health Enterprise Zones Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7158IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Brown of Maryland (for himself, Mr. Hoyer, Ms. Sewell of Alabama, Ms. Kuster of New Hampshire, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the designation of areas as Health Enterprise Zones to reduce health disparities and improve health outcomes in such areas, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Health Enterprise Zones Act of 2020.(b)Table of contentsThis table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Designation of Health Enterprise Zones.Sec. 3. Consultation.Sec. 4. Tax incentives.Sec. 5. Grants.Sec. 6. Student loan repayment program.Sec. 7. Ten percent increase of payment for items and services payable under Medicare Part B furnished in Health Enterprise Zones.Sec. 8. Reporting.Sec. 9. Definitions.Sec. 10. Authorization of appropriations.2.Designation of Health Enterprise Zones(a)Designation(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall, pursuant to applications submitted under subsection (c), designate areas as Health Enterprise Zones to reduce health disparities and improve health outcomes in such areas.(2)Eligibility of areaTo be designated as a Health Enterprise Zone under this section, an area must—(A)be a contiguous geographic area in one census tract or ZIP code;(B)have measurable and documented racial, ethnic, or geographic health disparities and poor health outcomes, demonstrated by—(i)average income below 150 percent of the Federal poverty line;(ii)a rate of eligibility in the special supplemental nutrition program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786) that is higher than the national average rate of eligibility in such program; (iii)lower life expectancy than the national average; or(iv)a higher percentage of instances of low birth weight than the national average; and(C)are part of a Metropolitan Statistical Area or Micropolitan Statistical Area identified by the Office of Management and Budget.(b)Solicitation of applicationsThe Secretary shall—(1)not later than 12 months after the date of enactment of this Act, solicit applications under subsection (c); and(2) publish on the website of the Department of Health and Human Services—(A)the names of all applicants, together with the names of each applicant’s coalition partners; and(B)a description of all areas proposed to be designated as Health Enterprise Zones.(c)Submission of applicationsTo seek the designation of an area as a Health Enterprise Zone, a community-based nonprofit organization or local governmental agency, in coalition with an array of health care providers, hospitals, nonprofit community health clinics, health centers, social service organizations, and other related organizations shall submit an application to the Secretary.(d)ContentsAn application under subsection (c) shall—(1)include an effective and sustainable plan with respect to the area proposed for designation—(A)to reduce health disparities;(B)to reduce the costs of, or to produce savings to, the health care system;(C)to improve health outcomes; and(D)to utilize one or more of the incentives established pursuant to sections 4, 5, 6, and 7 to address health care provider capacity, improve health services delivery, effectuate community improvements, or conduct outreach and education efforts; and(2)identify specific diseases or indicators of health for improvement of health outcomes in such area, including at least one of the following: cardiovascular disease, asthma, diabetes, dental health, behavioral health, maternal and birth health, sexually transmitted infections, and obesity.(e)ConsiderationsThe Secretary—(1)shall consider geographic diversity, among other factors, in selecting areas for designation as Health Enterprise Zones; and(2)may conduct outreach efforts to encourage a geographically diverse pool of applicants, including for designating Health Enterprise Zones in rural areas.(f)PriorityIn selecting areas for designation as Health Enterprise Zones, the Secretary shall give higher priority to applications based on the extent to which they demonstrate the following:(1)Support from, and participation of, key stakeholders in the public and private sectors in the area proposed for designation, including residents and local governments of such area.(2)A plan for long-term funding and sustainability.(3)Supporting funds from the private sector.(4)Integration with any applicable State health improvement process or plan.(5)A plan for evaluation of the impact of designation of such area as a Health Enterprise Zone.(6) A plan to utilize existing State tax credits, grants, or other incentives to reduce health disparities and improve health outcomes in the proposed Health Enterprise Zone.(7)Such other factors as the Secretary determines are appropriate to demonstrate a commitment to reduce health disparities and improve health outcomes in such area.(g)Period of designationThe designation under this section of any area as a Health Enterprise Zone shall expire at the end of the period of 10 fiscal years following the enactment of this Act.3.ConsultationThe Secretary shall carry out this Act in consultation with—(1)the Secretary of Housing and Urban Development; and(2)the Deputy Assistant Secretary for Minority Health.4.Tax incentives(a)Work opportunity credit for hiring Health Enterprise Zone workers(1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:(K)a qualified Health Enterprise Zone worker, to the extent that the qualified first-year wages with respect to such worker are paid for qualified Health Enterprise Zone work..(2)Qualified Health Enterprise Zone workerSection 51(d) of such Code is amended by adding at the end the following new paragraphs:(16)Qualified Health Enterprise Zone workerThe term qualified Health Enterprise Zone worker means any individual who is certified by the designated local agency as having (as of the hiring date) a principal place of employment within a Health Enterprise Zone (as such term is defined in section 9 of the Health Enterprise Zones Act of 2020). (17)Qualified Health Enterprise Zone workThe term qualified Health Enterprise Zone work means employment by a Health Enterprise Zone practitioner (as such term is defined in section 9 of the Health Enterprise Zones Act of 2020), the primary official duties of which promote access to healthcare in a Health Enterprise Zone (as such term is defined in section 9 of the Health Enterprise Zones Act of 2020)..(3)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act to individuals who begin work for the employer after such date.(b)Credit for Health Enterprise Zone workers(1)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25E.Credit for qualified Health Enterprise Zone workers(a)Allowance of creditIn the case of a qualified Health Enterprise Zone worker, there shall be allowed as a credit against the tax imposed by this chapter for a taxable year an amount equal to 40 percent of wages received for qualified Health Enterprise Zone work. (b)DefinitionsFor purposes of this section—(1)The term qualified Health Enterprise Zone worker means, with respect to wages, an individual whose principal place of employment while earning such wages is within a Health Enterprise Zone (as such term is defined in section 9 of the Health Enterprise Zones Act of 2020).(2)The term qualified Health Enterprise Zone work has the meaning given such term in section 51..(2)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Credit for qualified Health Enterprise Zone workers..(3)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.5.Grants(a)AuthorizationFor each area designated under section 2 as a Health Enterprise Zone, the Secretary may award a grant to the community-based nonprofit organization or local governmental agency that applied for such designation to support such applicant and its coalition partners in reducing health disparities and improving health outcomes in such area.(b)Use of fundsPrograms and activities funded through a grant under this section shall be consistent with the grantee’s plan submitted pursuant to section 2(d)(1) and may include the following:(1)Subgrants to health care practitioners(A)In generalFor the purpose of improving or expanding the delivery of health care in the respective Health Enterprise Zone, the grantee may award subgrants to Health Enterprise Zone practitioners to defray costs related to innovative strategies listed in paragraph (2).(B)EligibilityTo be eligible to receive a subgrant pursuant to subparagraph (A), a Health Enterprise Zone practitioner shall—(i)own or lease a health care facility in the Health Enterprise Zone; or(ii)provide health care in such a facility.(C)AmountThe amount of a subgrant under subparagraph (A) may not exceed the lesser of—(i)$5,000,000; or(ii)50 percent of the costs of the equipment, or capital or leasehold improvements, to be defrayed using the subgrant to implement innovative strategies listed in paragraph (2).(2)Innovative strategiesA grantee (or subgrantee) may use a grant received under this section (or a subgrant received under paragraph (1)) to implement innovative public health strategies in the respective Health Enterprise Zone, which strategies may include—(A)internships and volunteer opportunities for students who reside in the Health Enterprise Zone;(B)funding resources to improve health care provider capacity to serve non-English speakers;(C)operation of medical, mental and behavioral health, and dental mobile clinics;(D)provision of transportation to and from medical appointments for patients;(E)funding resources to improve access to healthy food, recreation, and high-quality housing;(F)capital or leasehold improvements to a health care facility in the respective Health Enterprise Zone; and(G)medical or dental equipment to be used in such a facility.6.Student loan repayment program(a)In generalThe Secretary shall carry out a loan repayment program under which the Secretary enters into agreements with eligible Health Enterprise Zone practitioners to make payments on the principal and interest of the eligible educational loans of such practitioners for each year such practitioners agree to provide health care services in a Health Enterprise Zone.(b)LimitationsIn entering into loan repayment agreements under this section, the Secretary may not agree to—(1)make payments for more than 10 years with respect to a practitioner; or(2)pay more than $10,000 per year, or more than a total of $100,000, with respect to a practitioner.(c)DefinitionsIn this section:(1)The term eligible educational loan means any federally funded or guaranteed student loan as determined appropriate by the Secretary in coordination with the Secretary of Education.(2)The term eligible Health Enterprise Zone practitioner means a Health Enterprise Zone practitioner who agrees—(A)to provide health care services in a Health Enterprise Zone for a specified period that is not less than one year; and(B)has one or more eligible educational loans.7.Ten percent increase of payment for items and services payable under Medicare Part B furnished in Health Enterprise ZonesSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended by inserting before the period at the end the following: . With respect to items and services payable under this part that are furnished in a Health Enterprise Zone (as defined in section 9 of the Health Enterprise Zones Act of 2020) during the period beginning on the first day an area is designated a Health Enterprise Zone under section 2(a)(1) of such Act and ending on the last day of the fiscal year that is 10 fiscal years following the enactment of this Act, the payment rates otherwise established for such items and services shall be increased by 10 percent.8.Reporting(a)In generalNot later than the end of each fiscal year in the period of 10 fiscal years following the date of enactment of this Act, the Secretary shall submit to the Congress a report on the implementation of this Act and the results thereof.(b)ContentsEach report under subsection (a) shall—(1)specify the number and types of incentives provided pursuant to this Act in each Health Enterprise Zone designated under section 2;(2)include evidence of the extent to which the incentives utilized by each Health Enterprise Zone have succeeded—(A)in attracting health care practitioners to practice in Health Enterprise Zones;(B)in reducing health disparities and improving health outcomes in Health Enterprise Zones; and(C)in reducing health costs and hospital admissions and readmissions in Health Enterprise Zones.9.DefinitionsIn this Act:(1)The term Health Enterprise Zone means an area designated under section 2 as a Health Enterprise Zone. (2)The term Health Enterprise Zone practitioner means a health care practitioner who—(A)is licensed or certified in accordance with applicable State law to treat patients in the respective Health Enterprise Zone;(B)provides—(i)primary care, which may include obstetrics, gynecological services, pediatric services, or geriatric services;(ii)behavioral health services, which may include mental health or substance use disorder services; or(iii)dental services; and(C)is a participating provider of services or supplier under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or a participating provider under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.).(3)The term Secretary means the Secretary of Health and Human Services. 10.Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated such sums as may be necessary for the period of 10 fiscal years following the date of enactment of this Act.